Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 Response to Arguments
Applicant's arguments in light of the amendment filed 11/9/2022 with respect to the prior art rejection of claims 32-37 and 39 have been fully considered but they are not persuasive. Applicant has not made arguments as to how the added “configure to” language in claim 32 distinguishes claim 32 from the applied prior art.  Examiner now interprets claims 32-37 and 39 under 35 U.S.C. §112(f) and maintains that Poeze et al. continues to anticipate claims 32-37 as detailed below.
Applicant’s arguments in light of the amendment filed on 11/9/2022, with respect to the prior art rejection of claims 40-45 have been fully considered and are persuasive. As noted and alluded to in the Examiner’s Interview Summary filed on 8/29/2022, claim 40 includes the first noise source being associated with external electrical interference in an environment and a second noise source that corresponds to a baseline noise associated with a coupling between the means for obtaining and skin of the user.  This is distinguishable from the applied prior art to Poeze et al.  The 35 U.S.C. §102(a)(2) rejection of claims 40-45 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a sensor interface configured to…” in claim 32
“a noise quantifier configured to…” in claim 32
“a filter configured to” in claim 35
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Per the specification, “sensor interface”  is shown in fig. 5:51a and described on page 8, lines 17-21 as “a logic architecture 51 (51a-51g) to evaluate physiological signals in a home health setting.  In the illustrated example, a sensor interface 51a receives a physiological signal from a sensor configuration associated with a mobile device…”.  While by no means definitive, Examiner interprets the sensor interface as any logical architecture that receives physiological signals from a sensor associated with a mobile device.
Per the specification, the “noise quantifier” does not appears to be a term expressly defined.  Examiner will interpret “noise quantifier” as part of the logical architecture described on page. 8, lines 17-35.  Fig. 3 further shows some functionality performed by the noise quantifier, which page 3, lines 32-35 describes as being implemented in executable software.  Therefore, the noise quantifier will be construed as software/instructions that can be executable by a processor.
Per the specification, the “filter” appears to be described as the “noise extraction module” in fig. 5:51e.  Page. 8, lines 17-35 appears to describe the noise extraction module as being part of the logical architecture 51, “The illustrated architecture 51 also includes a noise extraction module 51e to filter, for each of the plurality of noise sources, the physiological signal…”.  Fig. 3:32,40 further shows some functionality performed by the filter, which page 3, lines 32-35 describes as being implemented in executable software.  Therefore, the filter will be construed as software/instructions that can be executable by a processor.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-37 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2013/0278430 to Poeze et al. (hereinafter Poeze).
Per claim 32, Poeze discloses an apparatus (figs. 1-2 and ¶24…portable patient monitor system) for monitoring physiological signal data (fig. 4A…xk(n) is digitized composite detector signal is construed to be physiological signal data, that includes physiological data 406A, e.g., “MEASUREMENT DATA”, and further includes measured noise data 405A, e.g., “INTERFERENCE OUTPUT”; ¶18,25...physiological data includes measured values for blood oxygen saturation, glucose, methemoglobin, total hemoglobin, etc.), the apparatus comprising: 
a sensor interface (fig. 1:101 and fig. 2:202…physical sensor clip has associated logical architecture 202, further associated with a mobile device 100 that can be used by a human user, e.g., via finger 205) configured to access physiological signal data collected from a user (fig. 2:205 and ¶26…physiological data is obtained from sensor measurement of light attenuated by body tissue of user 205) via one or more human body sensors (fig. 1:101; fig. 2:202…circuitry sensor mechanism within the physical sensor that is clipped on human body, e.g., finger); and 
a noise quantifier (fig. 2:203…monitor quantifies noise; fig. 2:228 and fig. 3:328…DSP quantifies noise) configured to: 
determine an amount of noise (figs. 2,4A-4C…interference output is a determined/quantified amount of noise; fig. 4A:405A…”the energy detector 405A can be configured to compute the energy or power of the interference signals”) associated with a first noise source (fig. 2:206 and ¶32…each detector is construed to measure its own noise, hence each detector has an associated noise source: ”circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environmental noise, which can additionally modulate by the rectangular pulse train carrier signal”; fig. 4C and ¶56…each composite detector signal x1-4(n) can be construed to be a noise source, with an amount of noise, e.g.,  interference output, measured for each: ”In embodiments comprising multiple detectors 206, computation of the interference levels can be performed separately on each composite detector signal captured by each of the detectors 206. As is shown in FIG. 4C, the interference detector 440C comprises four interference detectors 402C, each configured for calculating the interference level for the composite detector signal, x1(n) through x4(n), obtained from each of four detectors 206. Each of the interference detectors 402C can be configured as the detector 440B of FIG. 4B”; ¶18-19, 71…spot checking noise can be performed when the user and portable patient monitor change locations, introducing a different noise environment, where the different noise environments can also be construed to be different noise sources, i.e., ‘first noise source’ in one location while a ‘second noise source’ in a second location: “signal processor continually determines an amount of ambient electronic interference proximate said sensor when in an interference detection mode thereby allowing a caregiver to change locations and monitor said ambient interference as they move”) in the physiological signal data  collected from the user (fig. 2:205 and ¶26… data is obtained from sensor measurements of when clipped on the user, including physiological data from light attenuated by body tissue of user 205 as well as noise measured with light emitters off) via the one or more human body sensors (fig. 1:101…sensor clipped on human body, e.g., finger; fig. 2:202…sensor is human body sensor, e.g., sensor mounted on user’s finger as shown), the first noise source associated with external electrical interference in an environment in which the user is located during collection of the physiological signal data (Abstract: “A system is disclosed for detecting and calculating the level of ambient and/or environmental noise, such as electromagnetic interference generated by electric power lines”; ¶18…”Ambient and/or environmental interference (i.e., noise) can adversely affect the measurement accuracy of non-invasive patient monitoring systems…interference is generated by many commonly-used electrical devices, such as electric power lines and outlets”); 
determine an amount of noise associated with a second noise source in the physiological signal data (fig. 2:206 and ¶32…each detector is construed to measure its own noise, hence each detector has an associated noise source: ”circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environmental noise, which can additionally modulate by the rectangular pulse train carrier signal”; fig. 4C and ¶56…each composite detector signal x1-4(n) can be construed to be a noise source, with an amount of noise, e.g.,  interference output, measured for each: ”In embodiments comprising multiple detectors 206, computation of the interference levels can be performed separately on each composite detector signal captured by each of the detectors 206. As is shown in FIG. 4C, the interference detector 440C comprises four interference detectors 402C, each configured for calculating the interference level for the composite detector signal, x1(n) through x4(n), obtained from each of four detectors 206. Each of the interference detectors 402C can be configured as the detector 440B of FIG. 4B”; ¶18-19, 71…spot checking noise can be performed when the user and portable patient monitor change locations, introducing a different noise environment, where the different noise environments can also be construed to be different noise sources, i.e., ‘first noise source’ in one location while a ‘second noise source’ in a second location: “signal processor continually determines an amount of ambient electronic interference proximate said sensor when in an interference detection mode thereby allowing a caregiver to change locations and monitor said ambient interference as they move”), the second noise source associated with a connection between the one or more human body sensors and skin of the user (fig. 2…all the noise sources are associated with a connection between the one or more human body sensors and skin of a user, where fig. 2 shows a sensor 202 connected to and taking measurements of a human finger 205, the sensor clearly being a human body sensor since it is in contact with a human finger, while the finger has skin of a user which makes contact with the sensor); and 
output one or more signals based on at least one of the amount of noise associated with the first noise source or the amount of noise associated with the second noise source (figs. 1, 6A-6D…user interface can output various signals of level/severity of noise/interference from noise sources in the different environments user and patient monitoring system can be moved to and located in; figs. 4A-4C…each INTERFERENCE OUTPUT by each Interference Detector can be construed to be a signal of the amount of noise detected from each source xk(n)).
Per claim 33, Poeze discloses claim 32, further disclosing the sensor interface is further configured to access the physiological signal data via wireless communication (fig. 2:202…detectors detect light/electromagnetic levels, hence wireless access; ¶36… apparatus can have wireless communications: “processor can communicate variety of information to network devices over network interface 242…wireless communications”).
Per claim 34, Poeze discloses claim 32, further disclosing the external electrical interference includes electromagnetic interference associated with one or more electrical devices in the environment (¶18…”Ambient and/or environmental interference (i.e., noise) can adversely affect the measurement accuracy of non-invasive patient monitoring systems…interference is generated by many commonly-used electrical devices, such as electric power lines and outlets”).
Per claim 35, Poeze discloses claim 32, further disclosing including a filter configured to extract one or more of the noise associated with the first noise source or the noise associated with the second noise source from the physiological signal data (fig. 2:203,228 and ¶32,41… can measure physiological data by turning on emitters 204 in addition to filtering by turning off emitters when measuring physiological data in order to measure/extract noise from location/environment: “circuitry 234 can be configured to modulate the emitters 204, by turning them on and off, as to produce pulse trains of light at the corresponding wavelengths. In some embodiments, the circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environment noise, which can additionally modulate by the rectangular pulse train carrier signal”).
Per claim 36, Poeze discloses claim 35, further disclosing the filter is further configured to block the first noise source in a frequency range from 50 Hz to 60 Hz (¶48…filtering out frequency range of 50 Hz and 60 Hz and their associated harmonics by selecting a fundamental frequency far enough away from them: “the fundamental frequency Fo can be selected as 316.7 Hz (i.e., with harmonics at 316.7 n Hz, where n is an integer value) to reduce or eliminate the effect of power line noise ( 60 Hz or 50 Hz fundamental frequency with harmonics at 60 n Hz or 50 n Hz”; (fig. 2:203,228 and ¶32,41… isolating and measuring the noise data, e.g., power line noise of 50 Hz to 60 Hz, by turning off emitters is construed to be filtering the noise from noise sources: “the circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environment noise, which can additionally modulate by the rectangular pulse train carrier signal”).
Per claim 37, Poeze discloses claim 32, further disclosing the physiological signal data is indicative of electrical activity from a muscle of the user. (¶18,25...physiological data includes measured values for blood oxygen saturation, glucose, methemoglobin, total hemoglobin, etc. is correlated and indicative of electrical activity of the muscle of human user…for instance, more movement from the user is equivalent to more muscle contractions in the user’s body, triggered biologically by more electrical activity of the muscle, which will result in higher oxygen in the blood stream, hence, measured physiological data values for blood oxygen saturation, methemoglobin, and total hemoglobin will increase; similarly, more muscle contractions, e.g., electrical activity in the muscles, will cause the muscles to consume more glucose, thus lower glucose values will be measured).
Per claim 39, Poeze discloses claim 32, further disclosing the noise quantifier is further configured to determine a signal to noise ratio for at least one of the noise associated with the first noise source or the noise associated with the second noise source (figs. 2:228, 4B-C and ¶21...DSP 228 calculates the maximum measured interference (MAX) compared to a threshold to determine the significance of the interference relative to the measured physiological signal, this being construed as a signal to noise ratio; ¶21…determining noise floor relative to the measured physiological signal is construed to be establishment of signal to noise ratio:  “The noise floor further establishes a limit on the smallest measurement that can be reliably performed by the system”; ¶31…monitor 203 has delta-sigma converter “to provide better linearity and signal-to-noise performance”).
Allowable Subject Matter
Claims 26-30 and 40-49 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125